Citation Nr: 1331032	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972, with subsequent periods of service in the Reserves and National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for hearing loss and denied service connection for tinnitus.  In June 2008, the Veteran filed a notice of disagreement (NOD) with those decisions.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  

In September 2008, the Veteran testified during a hearing before a decision review officer. at the RO.

In March 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

In October 2011, the Board granted service connection for tinnitus and reopened the claim for service connection for bilateral hearing loss.  The Board also remanded the claim for service connection for bilateral hearing loss, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In a January 2012 rating decision, the AMC implemented the award of service connection for tinnitus, assigning a 10 percent rating, effective November 16, 2007.   As the Veteran has not disagreed with the assigned rating or effective date, the only matter remaining before the Board is that set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Veterans Law Judge who conducted the March 2011 Board hearing is no longer employed by the Board.  In July 2013, the Board informed the Veteran of this fact, and advised him that he could request another hearing if he so chose.
In correspondence received on August 6, 2013, the Veteran requested another Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


